PER CURIAM:
I
El 1ro de febrero de 1995, el recurrido Antonio Feliberty Padró, presentó una demanda de injunction y liquidación *836de sociedad, por desavenencias con su socio José J. Pizarro Rohena (el peticionario ante nos), la cual fue enmendada el 2 de febrero de 1995, ante el Tribunal de Primera Instan-cia, Subsección Superior, Sala de Carolina.
Luego de varios trámites procesales, se celebró la vista en su fondo sobre injunction permanente. La jueza del tribunal de instancia dictó sentencia el 12 de mayo de 1998, en la cual le impuso responsabilidad al demandado, disol-viendo la sociedad y estableciendo un procedimiento espe-cífico para su liquidación.
Inconformes con el dictamen, ambas partes acudieron oportunamente en apelación ante el Tribunal de Circuito de Apelaciones. Los recursos fueron consolidados y dicho foro, entendiendo que el dictamen recurrido era una reso-lución y no una sentencia, los acogió como peticiones de certiorari y, mediante Resolución de 8 de octubre de 1998, notificada el 21 de octubre de 1998, denegó la expedición del auto amparándose en la discreción que le confiere la Ley de la Judicatura de Puerto Rico de 1994 y su regla-mento para atender ese tipo de recursos.
Solicitando la revisión de dicha resolución, acudió ante nos la parte peticionaria de epígrafe mediante un recurso de certiorari, presentado el 20 de noviembre de 1998.(1) *837Posteriormente, el 21 de diciembre de 1998 dicha parte solicitó la paralización de los procedimientos ante el foro de instancia mediante una moción en auxilio de jurisdicción.
El 24 de diciembre de 1998 emitimos una resolución para ordenar a la parte recurrida que mostrara causa por la cual no debíamos dejar sin efecto la resolución emitida por el Tribunal de Circuito de Apelaciones y ordenarle a dicho foro que acoja las apelaciones allí presentadas por ambas partes y las atienda en sus méritos.
En cumplimiento con la orden emitida por este Tribunal, la parte recurrida compareció el 19 de enero de 1999. En su comparecencia, manifiesta estar de acuerdo con el curso de acción intimado y, al igual que la parte peticiona-ria, solicita la revocación de la resolución emitida por el tribunal apelativo. Estamos en posición de resolver.
hH HH
El Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, dispone en su parte perti-nente:

Sec. 22k. Competencia del Tribunal del Circuito de Apela-ciones; revisión de las decisiones del Tribunal de Primera Instancia.

El Tribunal de Circuito de Apelaciones conocerá en los si-guientes asuntos:
(a) Mediante recurso de apelación de toda sentencia final dictada en casos originados en el Tribunal de Primera Instan-cia, incluyendo el Tribunal de Distrito durante el proceso de su abolición. 4 L.P.R.A. sec. 22k.(2)
 A diferencia de los recursos discrecionales de cer-tiorari, el Tribunal de Circuito de Apelaciones viene obli-gado a atender todas las apelaciones presentadas, a menos que carezca de jurisdicción o por craso incumplimiento con *838la ley y las reglas aplicables en su perfeccionamiento, falta de diligencia o frivolidad. 32 L.P.R.A. Ap. Ill, R. 53.1(1).
El tribunal apelativo acogió las apelaciones instadas por ambas partes como peticiones de certiorari, al considerar la sentencia emitida por el tribunal de instancia como una resolución interlocutoria. Entendió que el minucioso pro-ceso de liquidación de la sociedad establecido por el foro apelado dejaba algunas controversias sin resolver. No tiene razón.
La Regla 43.1 de Procedimiento Civil define la sentencia como “cualquier determinación del Tribunal de Primera Instancia que resuelva finalmente la cuestión litigiosa de la cual pueda apelarse”. 32 L.P.R.A. Ap. III. A tenor con lo anterior, hemos dicho que “[u]na sentencia es final o definitiva cuando resuelve el caso en sus méritos y termina el litigio entre las partes, en forma tal que no queda pendiente nada más que la ejecución de la sentencia’”. Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 655 (1987). Véanse: Camaleglo v. Dorado Wings, Inc., 118 D.P.R. 20, 26 esc. 5 (1986); Cortés Román v. E.L.A., 106 D.P.R. 504, 509 (1977); Dalmau v. Quiñones, 78 D.P.R. 551, 556 (1955).
El dictamen del tribunal de instancia intitulado “Rela-ción del Caso, Determinaciones de Hecho; Conclusiones de Derecho y Sentencia” fue emitido el 12 de mayo de 1998 y notificado el 19 del mismo mes y año. Notamos a modo ilustrativo que el volante utilizado de notificación fue el reservado para la notificación de sentencias, mediante el cual se apercibe a las partes del derecho a instar un re-curso de apelación. Más importante aún, el sustancioso dictamen de diecisiete (17) páginas constituye una adjudi-cación final de la controversia entre las partes, en el que se ordena la disolución de la sociedad, se establece un proce-dimiento para su liquidación y se le impone responsabili-dad a los codemandados, aquí peticionarios, condenándo-les al pago de la mitad de todos los gastos no autorizados, *839más el interés legal desde el momento de la utilización ilí-cita del capital social hasta la fecha de la sentencia. Esta suma asciende a una cantidad cercana a los doscientos mil dólares ($200,000). Además, se le impusieron a éstos hono-rarios de abogado por temeridad en la litigación del caso.
La controversia ante el foro de instancia consistía en determinar si procedía el injunction y la disolución de la sociedad que las partes constituyeron. De proceder la disolución, era necesario que se decretara la liquidación. Disuelta la sociedad y ordenada su liquidación mediánte la sentencia emitida por el tribunal de instancia, quedaron adjudicadas las controversias entre las partes. Los pormenores en el proceso de liquidación no representan controversias reales por adjudicar; éstas caen en él ámbito del procedimiento posterior a la sentencia de la ejecución.(3)
Ciertamente, a menos que un dictamen judicial preserve el statu quo antes de instada una reclamación, las sentencias requerirán la realización de actos específicos por las partes afectadas en el dictamen para que pueda darse efectividad a lo ordenado por el tribunal. Esta realidad es reconocida por el Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k), en el cual se señala que la presentación de la apelación suspenderá los procedimientos ante el tribunal de instancia y que cualquier cuestión no comprendida en la apelación podrá continuar considerándose en dicho foro.(4)
*840Evidentemente erró el foro apelativo al acoger los recur-sos presentados como peticiones de certiorari y discrecio-nalmente denegar su expedición. El dictamen emitido por el Tribunal de Primera Instancia constituye una adjudica-ción final del asunto litigioso entre las partes y, como tal, corresponde ser revisado mediante el mecanismo de apelación. Por lo tanto, dicho foro intermedio carecía de discreción y venía obligado a atender los escritos de apela-ción y resolverlos en sus méritos.
En vista de lo anterior, se expide el auto solicitado, se revoca la Resolución de 8 de octubre de 1998 recurrida y se ordena al Tribunal de Circuito de Apelaciones que atienda en los méritos los recursos de apelación presentados.

Se dictará sentencia de conformidad.


 El recurso plantea los señalamientos de error siguientes:
“PRIMER ERROR:
“Erró el panel del Tribunal de Circuito de Apelaciones al resolver que el dicta-men apelado trata en realidad de una resolución que adjudicó algunas controversias preliminares a la liquidación total del pleito y no de una sentencia final y al concluir que estamos ante un trámite de certiorari y no de apelación.
“SEGUNDO ERROR:
“En el caso de que estuviéramos ante un trámite de certiorari y no de apelación, lo cual objetamos, erró el panel del Tribunal de Circuito de Apelaciones al resolver que al tramitar la causa conforme corresponde al certiorari procede denegar la ex-pedición del recurso solicitado debido a que el mismo no cumple con los criterios para su expedición, según establecidos en la Regla 40 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
“TERCER ERROR:
“Erró el Panel del Tribunal de Circuito de Apelaciones al disponer de la apela-ción radicada por el peticionario mediante un proceso impreciso y oscuro que tiende a perjudicarlo indebidamente y que le niega su derecho constitucional al debido proceso de ley.” Petición de certiorari, pág. 6.


 Véase, además, la Regla 53.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 La'Regla 51.1 de Procedimiento Civil dispone, en su parte pertinente, que: “[l]a parte a cuyo favor se dicte la sentencia, podrá ejecutarla mediante el procedi-miento fijado en esta Regla 51, en cualquier tiempo dentro de cinco (5) años de ser firme la misma”. 32 L.P.R.A. Ap. III. Asimismo, la Regla 51.3 establece que:
“(a) Si una sentencia le ordenare a una parte transferir el dominio de terrenos y otorgar escrituras y otros documentos, o realizar cualquier otro acto específico, y dicha parte dejare de cumplir dicha orden dentro del término especificado, el tribunal podrá ordenar que el acto se realice por otra persona por él designada, a expen-sas de la parte que incumple y cuando se haya realizado, tendrá el mismo efecto que si hubiere sido ejecutado por la parte.” 32 L.P.R.A. Ap. III.


 “La presentación de un escrito de apelación ante el Tribunal de Circuito de Apelaciones en casos civiles suspenderá los procedimientos ante el Tribunal de Pri-*840mera Instancia, salvo una orden en contrario expedida motu proprio o a solicitud de parte por el Tribunal de Circuito de Apelaciones, y según se dispone en las Reglas de Procedimiento Civil. Cualquier cuestión no comprendida en la apelación podrá con-tinuar considerándose en el Tribunal de Primera Instancia.” 4 L.P.R.A. sec. 22k.